Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-15 are pending with claims 7-11 withdrawn and claims 12-15 new.
Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the formed product mass" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear which product within the process is cut.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
Claims 1-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2001352911) in view of Rose et al. (US 2015/0351427).
Regarding Claim 1, Kobayashi (‘911) teaches a process for manufacturing a plant based protein product (See Abs., claim #1, vegetable sausage.), wherein the process comprises the steps of: providing a plant based protein concentrate (See Abs., paras. 7, 16 and claim #1, bean/soy protein.), providing a hydrocolloid raw material (See paras. 5, 11 and claim #1, hydrocolloid starch.), mixing the plant based protein concentrate and the hydrocolloid raw material to form a product mass (See Abs., paras. 5, 11-12 and claim #1, where starch is added with the plant protein.), subjecting the mass to a heat treatment with direct steam of 85-95 oC (See paras. 15 and 17 where direct steam or hot water can be used.  When water is used the temperature is 90 oC.  Since direct steam is expressly stated as being an alternative the temperature in interpreted as being the same.  Although the core temperature of the food is maintained at/to 75 oC this does not mean the steam/water set point is 75 oC.  This is analogous to roasting turkey where the temperature set point of the turkey core is 185 oF while the oven temperature is 350-400 oF.  A core temperature of 75 oC does not mean the water/steam temperature is 75 oC but rather above about 90 oC as expressly taught by Kobayashi (‘911).) and cooling the heat treated mass (See para. 17, cooled in cold water.), to provide a plant based protein product exhibiting a dry matter content between 30% and 70% (See para. 5, 13%-40% dry matter, 60-87% water.)
Regarding the alginate hydrocolloids, it is noted as discussed above Kobayashi (‘911) teaches starch based hydrocolloids (See para. 11, potato starch colloid.).
Rose (‘427) teaches a method for producing heat stable meat/sausage substitute products similar to Kobayashi (‘911) that can be fried, thus heat stable, including a mixture of vegetable and a native casein concentrate proteins, sodium alginate casein hydrocolloids that are added to provide a strong meat substitute providing positive structures with positively influenced yields (See Abs., paras. 13-14, 42-43 and Claims #1 and #3.).
It would have been obvious with Kobayashi (‘911) and Rose (‘427) before them to substitute Kobayashi’s (‘911) generic starch based hydrocolloids by Rose’s (‘427) sodium alginate hydrocolloids to provide Kobayashi’s (‘911) meat substitute that is strong with positive yields, can be fried and can function as intended.
Regarding the mixing by stretching, it would have been obvious when Kobayashi’s (‘911) product is mixed some of the product would stick together when being mixed, thus, creating stretching upon mixing.
Regarding Claims 2 and 4-5, Kobayashi (‘911) teaches wherein the process comprises the steps of providing a transglutaminase protein crosslinking enzyme and adding it to the mass (See Abs., para. 12 and claim #1.), however, fails to expressly describe the alternate combinations that can be added along with the enzyme.
Rose (‘427) teaches a method for producing heat stable meat/sausage substitute products including a mixture of vegetable and a native casein concentrate proteins, sodium alginate casein hydrocolloids that are added to provide a strong meat substitute providing positive structures with positively influenced yields (See Abs., paras. 13-14, 42-43 and Claims #1 and #3.).
It would have been obvious with Kobayashi (‘911) and Rose (‘427) before them to provide Kobayashi’s (‘911) transglutaminase protein crosslinking enzyme and hydrocolloid with the casein as 
Regarding Claim 3, Kobayashi (‘911) teaches the method discussed above including the vegetable protein being in powder form (See para. 7.). 
Regarding Claim 6, Kobayashi (‘911) teaches the method discussed above, however, fails to expressly teach wherein the hydrocolloid is calcium alginate or sodium alginate.
Rose (‘427) teaches a method for producing heat stable meat/sausage substitute products including a mixture of vegetable and a native casein concentrate proteins, sodium alginate casein added to provide a strong meat substitute providing positive structures with positively influenced yields (See Abs., paras. 13-14, 42-43 and Claims #1 and #3.).
It would have been obvious with Kobayashi (‘911) and Rose (‘427) before them to provide Kobayashi’s (‘911) meat substitute with known meat substitute ingredients as taught by Rose (‘427) in order a meat substitute that is strong with positive yields, can be fried and can function as intended.
Regarding Claim 12, Kobayashi (‘911) teaches the method discussed above, however, fails to expressly teach wherein the formed product mass is cut into a form selected from block, cube, stripe, mince, grain and slice.
Applicant does not set forth any non-obvious unexpected results for selecting one form over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to select any form that suits the subjective preference of a user.  Making any selection of form would have been within the skill set of a person having ordinary skill in the art to provide a product that suits a consumer.
Regarding Claim 13, Kobayashi (‘911) teaches wherein the heat treatment is carried out for about 2 minutes to about 2 hours (See para. 17, 10 minutes.)
Regarding Claim 14, Kobayashi (‘911) teaches the process discussed above, however, fails to expressly teach wherein the plant based protein concentrate is selected from oat protein and potato protein and a mixture thereof.
Applicant does not set forth any non-obvious unexpected results for selecting one source of vegetable protein over another.
Kobayashi (‘911) teaches the proteins being of various origin and potato being a source of ingredients (See paras. 7 and 11.).  It would have been obvious to a person having ordinary skill in the art that potato protein would be encompassed by various sources especially since potatoes are expressly taught as a source of ingredients.  Making any selection would have been within the skill set of a person having ordinary skill in the art to provide a plant based protein product that is suitable for its intended use and can function as intended.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	February 21, 2021